Exhibit 10.7

--------------------------------------------------------------------------------

 


PROMISSORY NOTE




U.S.
$339,015.55                                                                                                                                                
September 2, 2015


The undersigned, ActiveCare, Inc., a Delaware corporation ("Borrower"), promises
to pay ADP Management Corporation, a Utah corporation ("Lender"), at 1401 North
1075 West, Suite 240, Farmington, Utah 84025 or at such other place as Lender
may designate in writing, the original principal sum of $339,015.55 together
with other amounts which may become due in accordance with the following
provisions of this Promissory Note (this "Note").


1.
Transfer of Advances. Lender advanced to Borrower the aggregate sum of
$339,015.55 including interest between June 1, 2013 and July 10, 2015 as
delineated in Exhibit A attached hereto. Borrower and Lender desire that the
owed amount be repaid to Lender on the terms set forth in this Note.



2.
Interest Rate. Interest shall accrue at 18% annually; commencing September 1,
2015 compounding daily until paid in full.



3.
Payment of Principal and Maturity Date. This Note shall be due along with
interest on January 1, 2017 (the "Maturity Date").



4.
Prepayment. Borrower shall have the right to prepay the indebtedness, in full or
in part and without penalty or payment of any fee or premium, at any time prior
to the Maturity Date upon fifteen (15) days of written notice to Lender.



5.
Severability. If any term or condition of this Note shall be held to be invalid
or unenforceable, the rest of this Note shall be enforced without the invalid or
the unenforceable provision.



6.
Notice. Notices which are given pursuant to this Note shall be as follows:



Lender:
ADP Management Corporation
1401 North 1075 West, Suite 240
Farmington, Utah 84025


Borrower:
ActiveCare, Inc.
1365 West Business Park Drive
Orem, Utah 84058

--------------------------------------------------------------------------------



7.
References. Whenever used herein, the words "Borrower" and "Lender" shall be
deemed to include their respective heirs, devisees, personal representatives,
successors and assigns.



8.
Governing Law.  This Note shall be construed according to and governed by the
laws of the State of Utah.  The parties consent to the exclusive jurisdiction of
any court of competent jurisdiction located in the State of Utah.



9.
Unconditional Obligation; No Offset. Borrower acknowledges that this Note is an
unconditional, valid, binding and enforceable obligation of Borrower not subject
to offset, deduction or counterclaim of any kind. Borrower hereby waives any
rights of offset it now has or may have hereafter against Lender, its successors
and assigns, and agrees to make the payments called for herein in accordance
with the terms of this Note.



10.
Waiver. No waiver of any provision of this Note shall be effective unless it is
in the form of a writing signed by the party granting the waiver. No waiver of
any provision or consent to any prohibited action shall constitute a waiver of
any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.



11.
Payment of Collection Costs. If this Note is placed in the hands of an attorney
for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys' fees and disbursements.



12.
Amendments. The prior written consent of both parties hereto shall be required
for any change or amendment to this Note.



13.
Assignments. Borrower may not assign this Note without the prior written consent
of Lender. This Note may be offered, sold, assigned, pledged, encumbered or
transferred by Lender without the consent of Borrower.



14.
Arbitration of Claims. Borrower and Lender shall submit all Claims (as defined
in Exhibit A) arising under this Note or other agreements between them and their
affiliates to binding arbitration pursuant to the arbitration provisions set
forth in Exhibit A attached hereto (the "Arbitration Provisions"). Borrower and
Lender hereby acknowledge and agree that the Arbitration Provisions are
unconditionally binding on the parties hereto and are severable from all other
provisions of this Note. Any capitalized term not defined in the Arbitration
Provisions shall have the meaning set forth in this Note. By executing this
Note, Borrower represents, warrants and covenants that Borrower has reviewed the
Arbitration Provisions carefully, consulted with legal counsel about such
provisions (or waived its right to do so), understands that the Arbitration
Provisions are intended to allow for the expeditious and efficient resolution of
any dispute hereunder, agrees to the terms and limitations set forth in the
Arbitration Provisions, and that Borrower will not take a position contrary to
the foregoing representations. Borrower acknowledges and agrees that Lender may
rely upon the foregoing representations and covenants of Borrower regarding the
Arbitration Provisions.

 
 

--------------------------------------------------------------------------------

15.
Waiver of Jury Trial. EACH PARTY TO THIS NOTE IRREVOCABLY WAIVES ANY AND ALL
RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE RELATIONSHIPS OF THE
PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO
DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW,
RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS
KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY'S RIGHT TO DEMAND TRIAL BY JURY.



[Remainder of page intentionally left blank]




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Exchange Date.


Borrower:                                                      ActiveCare, Inc.




By: _________________________
           Jeff Peterson, CFO




Lender:                                        ADP Management Corporation




By: __________________________
         Marsha Derrick, President








[Signature page to Promissory Note]

--------------------------------------------------------------------------------

EXHIBIT A


12/02/14
Factor Commission
 
$
4,000
 
12/03/14
Short Swing Liability
   
(625
)
1/21/15
Advance
 
$
40,000
 
4/1/15
Mintz Advance
 
$
95,000
 
6/19/15
Advance
 
$
75,000
 
7/10/15
Advance
 
$
100,000
 
2013
Note Payable
 
$
15,000
 
6/30/15
Interest
 
_$10,640.55
 
Total
   
$
339,015.55
 

 
 

--------------------------------------------------------------------------------



